per curiam:
Contra los abogados notarios José Aulet y Jorge Luis Landing el Procurador General de Puerto Rico presentó querella (1) de desaforo alegando los siguientes cargos:
PRIMERO: “Allá para el año 1970, los querellados observa-ron una conducta ilegal, inmoral e impropia como abogados y notarios al presentarse ante supuestos electores de Puerto Rico, personalmente y/o a través de otros con los que había un común acuerdo a ese respecto, con el plan de llevar a cabo una encuesta o un censo, cuando en realidad el fin que perseguían era inscribir un partido político logrando de hecho la inscripción fraudulenta del mismo a través de esas falsas representaciones.”
SEGUNDO: “Allá para el año 1970 los querellados observa-ron una conducta ilegal, inmoral e impropia como abogados y notarios al no abrir y mantener un registro especial de todas las declaraciones juradas que recibían de alegados electores de Puerto Rico con relación a la inscripción de un partido político en incumplimiento de la Sección 112(b) [st'c] de la Ley Electoral (16 L.P.R.A. 112).”
En adición formuló trece (13) y cuarenta y seis (46) *105cargos individuales respectivamente contra Aulet y Landing imputándoles “conducta ilegal, inmoral e impropia en abierta violación de la fe notarial como abogado y notario” consistentes en notarizar un sinnúmero de declaraciones sobre peticiones de inscripción de un partido político sin haber los electores comparecido ante ellos a jurar las mis-mas.
En sus contestaciones, con referencia al primer cargo, ambos aceptaron únicamente haber participado . . en el proceso de inscripción del Partido Auténtico Soberanista [P.A.S.] y que el querellado Jorge Luis Landing fue quien asumió la responsabilidad máxima en dicho proceso . . circunscribiéndose la participación del Ledo. Aulet “. . . a prestar sus servicios como Notario”; en torno al segundo cargo, aceptaron que “el único registro que llena [ron] . . . fue el formulario preparado por el Sr. Enrique Alvarez Vicente, Oficial de la Junta Estatal de Elecciones”; y en cuanto a los cargos restantes reconocieron “. . . que no cum-plieron estrictamente con las obligaciones que les impon [ía] a ellos como notarios la Ley Notarial y la Ley Electoral.” Levantaron como defensa la observancia cabal de los princi-pios éticos que regulan la profesión desde que fueron admi-tidos en 23 de septiembre de 1954.
En dicha etapa de los procedimientos, este Tribunal ex-pidió una orden para que los querellados mostraran causa por la cual no debieran ser separados permanentemente como abogados. A la luz de la comparecencia, acordamos remitir el caso al Comisionado Especial para la continuación de pro-cedimientos plenarios.
Previo los trámites de rigor, el Comisionado Especial Hon. César Bobonis Díaz rindió el Informe, sobre el cual los querellados han sometido sus objeciones y observaciones. Es a la luz de dicho Informe y los planteamientos de los quere-llados que se impone la solución del caso.
*106Discutiremos inicialmente los cargos primero y segundo que imputan a ambos querellados una “conspiración” para inscribir fraudulentamente un partido político y la inobser-vancia de abrir y mantener un registro especial de todas las declaraciones juradas de peticiones de inscripciones. Sobre el particular, el Informe consigna las siguientes determina-ciones de hechos:

PRIMER CARGO

“Pasadas las elecciones celebradas en Puerto Rico, en el año 1968, se creó el Partido Auténtico Soberanista. El grupo original que creó este partido estaba compuesto por el Ledo. Jorge Luis Landing, los señores Antonio Hoyos Alvarado, Herminio Aviles, Ramón Fuentes Alicea, Rafael Hernández Ripol, Ledo. Francisco Colón Gordiani y otros.
La inscripción de este partido se inició en el pueblo de Ceiba, llevándose a los peticionarios ante el Juez de Paz de dicho pueblo para juramentar sus peticiones.
Se extendió la inscripción del partido a San Juan, y fue en-tonces que se solicitó de la Junta Estatal de Elecciones, el nom-bramiento de Notarios para la juramentación de las Peticiones de Inscripción. Entre otros, se nombraron a los Ledos. Jorge Luis Landing, José M. Rafucci, Francisco Colón Gordiani y José Aulet.
De los notarios nombrados, el Ledo. Jorge Luis Landing, no-tarizó alrededor de 30,000 peticiones y el Ledo. José Aulet alre-dedor de 8,000, todas peticiones para la inscripción del Partido Auténtico Soberanista.
El Ledo. Jorge Luis Landing, era el Presidente del Partido Auténtico Soberanista, y como tal dirigía y era responsable de la inscripción del Partido.
El Ledo. José Aulet, actuó como Notario para la inscripción del Partido durante el término de un año, cuando finalmente se afilió como miembro del Partido Auténtico Soberanista.
Al grupo original de las personas que fundaron el Partido Auténtico Soberanista, se unieron entre otros, los Sres. Arcadio Ortiz López y Miguel A. Bernacet Candelaria, quienes ayudaron activamente en el proceso de inscripción del Partido.
Para conseguir personas que firmaran peticiones para la ins-cripción del Partido Auténtico Soberanista, se organizaron *107grupos de 2 a 5 personas que se trasladaban a los distintos pueblos de la Isla, siempre acompañados por uno o más notarios. En ocasiones se hacía propaganda mediante altoparlantes y es-critos, instando a la ciudadanía a que firmaran peticiones para la inscripción del Partido Auténtico Soberanista. Luego de esta propaganda, las personas que formaban los grupos visitaban a los residentes del área. En otras ocasiones, sin la previa propaganda instando a la ciudadanía a que firmaran las peticiones de inscripción, las personas de los grupos que trabajaban en la ins-cripción, hacían su visita a los residentes del área.
Estas visitas a los residentes del área escogida, en ocasiones eran hechas por el Ledo. Jorge Luis Landing o el Ledo. José Aulet, quienes iban solo o acompañados por otra u otras per-sonas. Cuando uno de estos dos notarios eran los que hacían la visita, siempre le informaban a la persona visitada que se estaba inscribiendo el Partido Auténtico Soberanista; solicitaban su firma en una petición de inscripción; y de estar de acuerdo la persona procedía a firmar la petición en la presencia del notario visitante. El notario en presencia del peticionario o posterior-mente notarizaba entonces la petición.
Los Ledos. Jorge Luis Landing y José Aulet no utilizaron ningún procedimiento formal para tomar el juramento a los pe-ticionarios, por entender ambos que el público tenía conocimiento que al firmar la petición lo estaban haciendo bajo juramento.
En otras ocasiones las visitas en busca de personas que fir-maran peticiones de inscripción eran hechas por miembros del grupo sin que estuvieran presentes en la casa visitada, los Ledos. Jorge Luis Landing y/o José Aulet. Cuando esto ocurría y en ausencia de los notarios mencionados, los visitantes procedían en una de las formas siguientes:
1. Le informaban a la persona visitada que estaban inscri-biendo el Partido Auténtico Soberanista; solicitaban que firma-ra una petición de inscripción y de consentir a ello firmaba la misma ante el visitante, que no era notario. El visitante procedía entonces a entregar la petición al Ledo. Jorge Luis Landing o al Ledo. José Aulet, quienes notarizaban la petición dando fe falsa-mente de que el peticionario había comparecido y firmado la petición en su presencia.
2. Le informaban a la persona visitada que estaban inscri-biendo el Partido Auténtico Soberanista y solicitaban informa-ción para llenar la petición. Si la persona visitada se negaba a *108firmar la petición, el visitante se retiraba y procedía entonces a firmar la petición con el nombre del visitado y se ponían las huellas digitales de cualquier otra persona. Esta petición así firmada se entregaba al Ledo. Landing o al Ledo. Aulet, quienes procedían, cada uno en su caso a certificar como notarios y falsa-mente que la persona que aparecía como peticionario había com-parecido, firmado y estampado sus huellas digitales ante el nota-rio autorizante.
3. Le informaban a la persona visitada que se estaba ha-ciendo un censo o encuesta; solicitaban información y procedían a llenar una petición de inscripción del Partido Auténtico Sobe-ranista. Si la persona la firmaba, la petición era entonces entre-gada a uno de los querellados, quien procedía a certificar como notario, falsamente que el que aparecía como peticionario había comparecido, firmado y estampado sus huellas digitales ante él.
4. Si la persona a quien se le informaba que se estaba cele-brando un censo o encuesta se negaba a firmar el documento que se le presentaba, que en realidad era una petición para la ins-cripción del Partido Auténtico Soberanista, entonces el visi-tante seguía el procedimiento de firmar la petición con el nombre del visitado y hacía que alguna persona pusiera sus huellas digitales en la petición. Esta petición era entonces entregada al Ledo. Landing o al Ledo. Aulet, quienes procedían a certificar como notarios, cada uno en su caso, que el que aparecía como peticionario había comparecido, firmado y puesto sus huellas digitales en su presencia.

Los querellados Ledos. Jorge Luis Landing y José Aulet, no se pusieron de acuerdo entre sí, ni ninguno de ellos individual-mente con otras personas para establecer un plan de informar a supuestos electores que se celebraba un censo o encuesta con el fin de poder inscribir ilegalmente el Partido Auténtico Sobera-nista, pero tengo mis serias dudas de que los Ledos. Landing y José Aulet, y en especial el Ledo. Landing, estuvieran en total desconocimiento de que esta práctica se estaba siguiendo por las personas que estaban colaborando en la inscripción del partido.

El Partido Auténtico Soberanista, quedó finalmente inscrito y fue certificada su inscripción el 16 de febrero de 1971, después de haber radicado ante la Junta Estatal de Elecciones 48352 peticiones de candidatura en 59 de los precintos electorales de la Isla de Puerto Rico. (Ex. 5 de Qte.)
*109De las 48352 peticiones radicadas por el Partido Auténtico Soberanista, solo están disponibles para ser examinadas las peti-ciones de inscripción ofrecidas en evidencia en la vista de esta querella, porque el resto de las peticiones fueron destruidas o quemadas un año después de ser certificada la inscripción del Partido Auténtico Soberanista, cuando por órdenes del Hon. Ernesto Mieres Calimano, entonces Superintendente de Eleccio-nes, se destruyeron o quemaron las peticiones de inscripción de los Partidos Unión Puertorriqueña, Partido Independentista Puertorriqueño y Partido Auténtico Soberanista.
Esta querella tuvo su origen en una queja levantada por los señores Arcadio Ortiz López y Miguel A. Bernacet Candelaria, primero ante el Superintendente de Elecciones y luego ante el Procurador General de Puerto Rico, después de haberse certifi-cado la inscripción del Partido Auténtico Soberanista.
Motivaron la queja antes dicha, discrepancias surgidas entre los señores Arcadio Ortiz López y Miguel A. Bernacet y algunos de los principales directores de la agrupación política inscrita, por razón de no haber recibido los señores Ortiz López y Ber-nacet, las prebendas que exigían por su participación en la ins-cripción del Partido Auténtico Soberanista.

SEGUNDO CARGO

Salvador Díaz Castro, era ayudante administrativo de la Junta Estatal de Elecciones, para los años de 1968 al 1969, y como tal intervenía en el proceso de inscripción de partidos nuevos.
Con relación a la inscripción del Partido Auténtico Sobera-nista, recibía de manos de los notarios, las peticiones de inscrip-ción que notarizaban. En estas funciones estaba en contacto con los Ledos. Jorge Luis Landing y José Aulet, quienes compare-cían ante la Junta Estatal de Elecciones y radicaban las peti-ciones de inscripción que habían notarizado.
Estas peticiones, cuando se inició la inscripción del Partido Auténtico Soberanista, iban acompañadas de copia de un docu-mento que preparó el Ledo. Landing y que contenía la siguiente información;
‘Peticiones de inscripción del Partido Auténtico So-beranista juramentadas ante el Notario Jorge Luis Landing, el día — de-de-, en el Pueblo de
*110En el documento se incluía el número de affidavit, fecha en que se notarizó, nombre del peticionario y el pueblo donde se firmó la petición.
El original de este documento lo conservaba el Ledo. Landing, y procedía a encuadernar todos los que preparaba ‘sujetán-dolos en un extremo, haciendo unos huecos en el margen izquier-do y se sujetaban con una carátula’. Se rotuló esta encuaderna-ción como registro especial para la inscripción de partidos polí-ticos.
Al recibir la Junta Estatal de Elecciones las peticiones de inscripción, el documento que contenía la lista de peticiones era desprendida y se utilizaba para el cotejo de las peticiones radi-cadas y luego se archivava [sic] en la Junta.
El señor Díaz Castro preguntó al Ledo. Landing, porqué en-tregaba la copia y no el original de las listas conteniendo la rela-ción de las peticiones de inscripción y el Ledo. Landing contestó que los originales los quería para otros propósitos.
En una fecha posterior, la Junta Estatal de Elecciones, pre-paró un documento que tenía que llenarse y unirse a las peticio-nes de inscripción que se radicaban por los nuevos partidos polí-ticos. (Ex. 4 del Qdo.)
Este documento en su encabezamiento decía: ‘Relación de Peticiones de Inscripción de Nuevos Partidos’. Había que incluir en el mismo la siguiente información: Agrupación Política, fecha, nombre del precinto, número de affidavit, apellido paterno, apellido materno, nombre de pila, edad, dirección del elector al inscribirse y colegio donde votó.
Cuando el Ledo. José Aulet empezó a juramentar peticiones de inscripción del Partido Auténtico Soberanista, ya se estaba utilizando el documento a que hago referencia en los dos párra-fos anteriores.
El Sr. Salvador Díaz Castro, fue sustituido en las funciones que realizaba por el Sr. Enrique Alvarez Vicente, quien pasó á ocupar el cargo de ayudante especial del Superintendente de Elecciones.
El señor Alvarez Vicente, exigió tanto al Ledo. Landing, como al Ledo. Aulet, que tenían que entregar a la Junta Estatal de Elecciones, los originales de las listas que preparaban y que unían a las peticiones de inscripción radicadas. Aunque con al-guna renuencia, así lo hicieron los Ledos. Landing y Aulet.
*111El Ledo. Landing entregó los originales de los documentos que él había preparado conteniendo la lista de peticiones notari-zadas por él y el Ledo. Aulet entregó los originales del docu-mento que preparó la Junta Estatal de Elecciones, conteniendo la lista de las peticiones notarizadas por él.
Desde este momento los Ledos. Landing y Aulet, cada vez que radicaban peticiones de inscripción del Partido Auténtico So-beranista, llenaban el formulario (Ex. 4 del Qdo.) y el original lo entregaban unido a la petición. No conservaban copia de este documento ni tenían en su oficina notarial constancia alguna de que hubiesen abierto y mantenían un registro especial de las declaraciones juradas con relación a la inscripción de un partido político.

Ni el señor Díaz Castro, ni el señor Alvarez Vicente informa-ron o dieron a entender a los Ledos. Landing y Aulet, que con las listas que ellos entregaban en la Junta Estatal de Elecciones, se iba a hacer el registro especial de affidavits que contemplaba la Ley Electoral.

El 7 de julio de 1972, el Fiscal General Especial, Nuncio Fra-tallone Di Gangi, citó a los Ledos. Landing y Aulet, para que comparecieran ante él, el día 10 de julio de 1972, llevando con-sigo cada uno de ellos, el registro especial de todas las declara-ciones juradas que recibieran como notarios públicos en rela-ción con las peticiones de inscripción del Partido Auténtico Soberanista radicadas en la Junta Estatal de Elecciones. (E. Ex. 1 del Qte. y Ex. 2 del Qte.)
En su comparecencia ante el Fiscal Nuncio Fratallone, nin-guno de los dos notarios querellados, pudieron entregar el Regis-tro Especial que contempla la Sección 37 de la Ley Electoral, porque no lo tenían. Alegaron que lo ya antes dicho de que en-tregaban a la Junta Estatal de Elecciones un original y cuatro copias de un formulario (Ex. 4 de los Qdos.) debidamente lleno y que el original se conservaba allí para que cualquier persona pudiese informarse sobre las peticiones de inscripción radicadas. (Ex. 1 y Ex. 2 de los Qdos.)
Cuando el Fiscal Nuncio Fratallone, citó a los Ledos. Jorge Luis Landing y José Aulet, éstos hicieron múltiples gestiones ante funcionarios de la Junta Estatal de Elecciones para que se les devolviesen los originales de los documentos que unían a las peticiones de inscripción que radicaban, pero no obtuvieron los mismos porque para esa fecha ya el entonces Superintendente de *112Elecciones, Hon. Ernesto Mieres Calimano, había ordenado la destrucción o quema de las peticiones de inscripción de los Par-tidos Unión Puertorriqueña, Partido Independentista Puerto-rriqueño y Partido Auténtico Soberanista y con ellas fueron des-truidos los documentos que solicitaban los Ledos. Jorge Luis Landing y José Aulet.” (Bastardillas nuestras.)
I
Con relación al primer cargo de “conspiración”, el In-forme del Comisionado Especial exonera a los querellados al concluir que éstos . . no se pusieron de acuerdo entre sí ni ninguno de ellos individualmente con otras personas, para establecer un plan de informar a supuestos electores que se celebraba un censo o encuesta, con el fin de inscribir ilegal-mente el Partido Auténtico Soberanista.”
No obstante, hemos de dirigir nuestra atención a la seria duda que el Comisionado manifiesta tener de que los quere-llados, en particular Landing, no desconociera totalmente la práctica de obtener información bajo la pretensión engañosa de censo o encuesta seguida por algunas personas que cola-boraban en la inscripción.
Este aspecto está basado en lo declarado por el testigo Ar-cadio Ortiz, quien al atestar aceptó que el móvil de la querella surgió por no haber recibido las prebendas o beneficios que exigía.
Respecto al Ledo. Aulet, la duda sobre este extremo debe resolverse a su favor por las siguientes razones: (1) el tes-tigo Ortiz no lo relacionó en su declaración; (2) todos los cargos específicos en su contra se circunscribieron a un solo día y sitio — 7 de diciembre de 1969 en el residencial público Vega Sánchez del Municipio de Vega Alta — habiendo el Co-misionado concluido que Aulet estuvo allí ese día y tomó jura-mentos; (3) la prueba estableció que en el área se realizó' una propaganda clara, abierta y ruidosa en favor de la inscrip-ción del PAS, lo que razonablemente descarta intención de engaño o fraude; (4) y la actuación de Aulet se limitó al *113ejercicio del notariado, recayendo y aceptándose que la res-ponsabilidad y la dirección de la inscripción correspondió al Ledo. Landing.
Ahora bien, la participación y dirección máxima en el proceso de inscripción por el Ledo. Landing — y el alto nú-mero de inscripciones que autenticó (alrededor de 30,000) — nos mueve a concluir que independientemente de que pose-yera o no conocimiento real de la forma en que sus colabora-dores estaban logrando la inscripción del partido, su actua-ción de falsamente dar fe notarial en varias peticiones de inscripción falsificadas propició dicha práctica y no puede escapar las consecuencias disciplinarias que ello conlleva.
II
Relativo al segundo cargo, ambos querellados admiten que el único registro que llenaron fue el formulario preparado por un oficial de la Junta Estatal de Elecciones. En consecuencia no abrieron ni mantuvieron el registro especial de las declaraciones juradas por ellos autenticadas en el proceso de inscripción conforme ordenaba la See. 37 de la Ley Electoral entonces vigente (16 L.P.R.A. see. 112). Aun aceptada la dudosa tesis que se nos propone de que el haber cumplimentado los formularios preparados por la Junta constituyó un cumplimiento sustancial de la Ley, ciertamente ello no justificaría la exoneración que se nos pide.
i — i HH
Finalmente, con referenda a los restantes cargos, el análisis del Informe de la manera más beneficiosa a la luz de las objeciones y comentarios de los querellados— (véase Apéndice) — demuestra indubitadamente que por lo menos el Ledo. Aulet dio fe notarial falsa de haberse suscrito ante él ocho (8) peticiones de inscripción entre las cuales se falsificaron. en una la firma y en tres las huellas dactilares de los supuestos electores; y el Ledo. Landing quince (15) cargos *114que en esencia establecen que actuó contrario a la fe notarial al hacer constar falsamente que un número sustancial de electores había suscrito o signado — e imprimido las huellas dactilares — ante él, las peticiones juradas de inscripción del PAS.
La gravedad de las actuaciones de los querellados no puede subestimarse ni reducirse a simples transgresiones técnicas, sin importancia, de la Ley Notarial. La esencia de la función notarial es dar fe — por conocimiento directo personal o a través del testigo de conocimiento del otorgante— de la identidad de las personas que han comparecido a suscribir un juramento. La omisión en descargar fiel y adecuadamente las responsabilidades de dicha función, constituyó el medio para que personas poco escrupulosas y animadas por fines lucrativos, falsificaran las firmas y huellas dactilares de un sinnúmero de ciudadanos y viabilizaran peticiones fraudulentas de inscripción para un partido político.
En virtud de lo expuesto — luego de tomar en cuenta el previo historial limpio durante dos décadas en la profesión— procede se dicte Sentencia imponiendo a los querellados, como medidas disciplinarias, la separación permanente del ejerci-cio de la notaría; la suspensión de la abogacía al Ledo. José Aulet por el término de seis (6) meses más $500.00 de san-ción económica disciplinaria; y la suspensión de la abogacía al Ledo. Jorge Luis Landing por el término de dos (2) años, más la suma de $1,500.00 como sanción económica discipli-naria.

Se dictará la correspondiente sentencia.

El Juez Presidente Señor Trías Monge y los Jueces Aso-ciados Señores Rigau e Irizarry Yunqué no intervinieron.

*115
APENDICE

QUERELLADO AULET
[[Image here]]
*116[[Image here]]
*117[[Image here]]
*118Núm. Tipo de Violación Notarial 30 y 47 Dar fe falsamente petición se firmó en su presencia 31 32, 48 y 58 33 y 59 34 y 49 35, 51 y 61 36 y 60 37 y 50 38 41 Dar fe falsamente petición se firmó en su presencia Dar fe falsamente petición se firmó en su presencia Dar fe falsamente petición se firmó en su presencia Dar fe falsamente petición se firmó en su presencia ~ Dar fe falsamente petición se firmó en su presencia Dar fe falsamente petición se firmó en su presencia Dar fe falsamente petición se firmó en su presencia Dar fe falsamente petición se firmó en su presencia Dar fe falsamente petición se firmó en su presencia Determinación de Informe Archivado 30 y probado el 47 (huellas falsi-ficadas) Probado Probados (Firma y huellas falsificadas) Probados (Firmas falsifi-cadas) Probados (hue-llas falsifica-das) Probados (firma y huellas falsi-ficadas) Probados (firma falsificada) Probados (firma y huellas falsi-ficadas) Probado No se probó Conclusión de este Tribunal Archivado 30 y probado el 47 Probado Probados Probados Probados Probados Probados Probados Probado No se probó

(1) Enmendada con posterioridad mediante autorización de este Tribunal.